

116 HRES 873 IH: Recognizing the impact and importance of improving prevention, detection, and treatment modalities for African-American women with cardiovascular disease and diabetes.
U.S. House of Representatives
2020-02-27
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV116th CONGRESS2d SessionH. RES. 873IN THE HOUSE OF REPRESENTATIVESFebruary 27, 2020Mrs. Beatty submitted the following resolution; which was referred to the Committee on Energy and CommerceRESOLUTIONRecognizing the impact and importance of improving prevention, detection, and treatment modalities for African-American women with cardiovascular disease and diabetes.Whereas cardiovascular disease (CVD)—including coronary heart disease, heart failure, stroke, and high blood pressure—is the leading cause of death for men and women in the United States;Whereas African Americans have a three-fold greater risk of developing CVD than all other Americans;Whereas according to the American Heart Association, among African-American women ages 20 and older, nearly half (48.3 percent) already have CVD;Whereas higher rates of heart attack, sudden cardiac arrest, heart failure, and stroke disproportionately affect African-American women;Whereas CVD kills nearly 50,000 African-American women annually, but only one in five African-American women believes she is personally at risk;Whereas major risk factors for heart disease, including diabetes, smoking, elevated blood pressure, high blood cholesterol, physical inactivity, obesity, and a family history of heart disease, all disproportionately impact Black women;Whereas research shows that prolonged exposure to stress, as from coping with racism, may produce higher levels of the stress hormone cortisol in Black women which can lead to higher rates of obesity, thereby increasing the risk of heart disease and other chronic illness;Whereas cardiovascular disease poses a significant financial burden in the form of direct health care costs and lost productivity, costing the United States approximately $200 billion a year;Whereas cardiovascular events such as stroke can cause permanent and debilitating damage with only 10 percent of stroke survivors making a full recovery;Whereas 39.5 million women have prediabetes;Whereas diabetes has been linked to cardiovascular illnesses, and adult diabetics are more likely to be at risk for heart attacks, strokes, and high blood pressure;Whereas diabetes has been linked to cardiovascular illnesses;Whereas many African-American women with diabetes are unaware that having diabetes increases their risk for CVD;Whereas women with diabetes are 40 percent more likely to develop heart disease;Whereas at least 68 percent of people with diabetes age 65 and older die of some form of heart disease and 16 percent die from stroke;Whereas gestational diabetes mellitus (GDM) is a disease characterized by high blood sugar (glucose) levels during pregnancy, and it raises a mother’s risk of getting type 2 diabetes and heart disease later in life;Whereas African-American women who develop GDM during pregnancy face a 52 percent increased risk of developing diabetes in the future compared to White women who develop GDM; andWhereas cardiovascular complications are the leading cause of pregnancy-related death in Black women: Now, therefore, be itThat the House of Representatives—(1)recognizes the importance of decreasing cardiovascular disease among all populations, especially among African-American women;(2)recognizes the unique factors that impact African Americans, including racism and stress, which lead to disproportionately rates of heart disease, stroke, diabetes, and maternal mortality;(3)promotes the necessity of spreading awareness and improving education about cardiovascular risk factors and preventive health and lifestyle choices that contribute to reduced cardiovascular risk;(4)recognizes prevention of cardiovascular disease and related risk factors as the foundation for effective, lifelong management of cardiovascular health;(5)supports the education of patients, health care providers, and policymakers about cardiovascular health;(6)recognizes the value of investment in cardiovascular disease therapy research and development;(7)encourages early and continuous patient access to innovative, lifesaving cardiovascular disease therapies;(8)supports the importance of health management strategies that improve access to cardiovascular testing and preventive services in all communities;(9)recognizes the importance of decreasing the prevalence of heart disease, stroke, and diabetes for all in the United States;(10)recognizes the release of the report entitled Black Women Vote: National Health Policy Agenda 2018–2019, which is a foundational policy blueprint that offers evidence to both policymakers and practitioners as to why the health and wellness of more than 20 million Black women matter in the United States; and(11)recognizes that WomenHeart: the National Coalition for Women with Heart Disease is a patient-centered organization that supports, educates, and advocates for all women living with and at high risk of heart disease in order to improve their health and quality of life and to address inequities in health care for women. 